FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


IN RE PESTICIDE ACTION NETWORK         No. 14-72794
NORTH AMERICA AND NATURAL
RESOURCES DEFENSE COUNCIL, INC.,

                                          ORDER
PESTICIDE ACTION NETWORK NORTH
AMERICA and NATURAL RESOURCES
DEFENSE COUNCIL, INC.,
                       Petitioners,

                v.

U.S. ENVIRONMENTAL PROTECTION
AGENCY,
                     Respondent.


                 Filed June 10, 2015

 Before: Diarmuid F. O’Scannlain, A. Wallace Tashima,
      and M. Margaret McKeown, Circuit Judges.
2         IN RE PESTICIDE ACTION NETWORK N. AM.

                           SUMMARY*


                       Writ of Mandamus

    In response to a petition for a writ of mandamus filed by
the Pesticide Action Network North America and Natural
Resource Defense Council, the panel directed the United
States Environmental Protection Agency (“EPA”) to file a
status report with the Court no later than June 30, 2015
concerning EPA’s response to petitioners’ 2007
administrative petition requesting that EPA cancel
registration for the pesticide chlorpyrifos and retained
jurisdiction over the case.


                            COUNSEL

Patti A. Goldman (argued), Matthew Baca, and Kristen
Boyles, Earthjustice, Seattle, Washington, for Petitioners.

Sam Hirsche, Acting Assistant Attorney General, and Erica
Zilioli (argued), United States Department of Justice,
Environmental Enforcement Section, Washington, D.C.;
Mark Dyner, Office of General Counsel, United States
Environmental Protection Agency, Washington, D.C., for
Respondents.




  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
        IN RE PESTICIDE ACTION NETWORK N. AM.                3

                          ORDER

     Pesticide Action Network North America and Natural
Resources Defense Council (collectively “PANNA”) petition
for a writ of mandamus directing the United States
Environmental Protection Agency (EPA) to respond by July
1, 2015, to PANNA’s 2007 administrative petition requesting
that EPA cancel registration for the pesticide chlorpyrifos.
Based on the briefing in this case, events occurring since the
initial filing of the mandamus petition, and representations
made by counsel for EPA at oral argument, we order as
follows:

    EPA shall file a status report with the Court no later than
June 30, 2015. In that status report, EPA shall state whether
it intends to finalize the preliminary denial of PANNA’s
administrative petition to cancel registration of chlorpyrifos.
If EPA intends to deny the administrative petition, the final
denial shall be issued no later than September 15, 2015. If,
after considering, among other matters, the information
contained in the public comments received as of April 30,
2015, EPA determines that it will grant the petition in whole
or in part, EPA shall inform the Court of the date by which it
intends to issue a final ruling to that effect. Further, EPA
shall provide the Court with an explanation as to why it
believes the proposed date is a reasonable, good faith timeline
for final resolution of the petition.

    PANNA may file a response to the status update no later
than July 15, 2015. In that response, PANNA shall inform
the Court of its views regarding the reasonableness of EPA’s
timeline for finally resolving the petition and specifying what
additional relief, if any, it believes is necessary and
appropriate in light of the course of action EPA proposes.
4      IN RE PESTICIDE ACTION NETWORK N. AM.

   The panel shall retain jurisdiction over any further
proceedings related to this petition.